DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 05/17/2021.  Claim(s) 1-16 are presently pending.  Claim(s) 1-16 is/are amended.  

Response to Amendment
The rejections of claim(s) 1-6 and 9-11 is/are withdrawn in light of the submitted amendment to the claims.
The rejection of claims 1, 3-8, and 12 under 35 USC 103 as being unpatentable over Teraoka (US Pat. No. 8,596,958) in view of Wilson (US Pat. Pub. No. 2014/0328693 A1) and Marui (JP 2008008248 A1) has been withdrawn in light of the submitted amendment to the claims.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1 and 3-8 under 35 USC 103 as being unpatentable over Teraoka in view of Wilson (US Pat. Pub. No. 2014/0328693 A1) and Lee (US Pat. No. 5,361,828), wherein Lee teaches the newly added limitations lacking in the other cited references.
The rejection of claim 12 under 35 USC 103 as being unpatentable over Teraoka (US Pat. No. 8,596,958) in view of Wilson (US Pat. Pub. No. 2014/0328693 A1) and Riddell (US Pat. Pub. No. 2014/0328692 A1) has been withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-2 under 35 USC 103 as being unpatentable over Teraoka (US Pat. No. 8,596,958) in view of Obrecht (US Pat. Pub. No. 2015/0292476 A1), the applicant(s) argues 
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-2 under 35 USC 103 as being unpatentable over Teraoka in view of Obrecht and Wilson (US Pat. Pub. No. 2014/0328693 A1), wherein Wilson teaches the missing limitation described above.

Regarding the rejection of claims 1, 3-8, and 12 under 35 USC 103 as being unpatentable over Teraoka in view of Wilson (US Pat. Pub. No. 2014/0328693 A1) and Marui (JP 2008008248 A1), and of claims 1, 3, and 9-12 under 35 USC 103 as being unpatentable over Teraoka in view of Wilson and Riddell (US Pat. Pub. No. 2014/0328692 A1), the applicant(s) argues that these references, separately or combined, do not teach that a first area of the first cross section of one of the two adjacent structures and a second area of the first cross section of the other of the two adjacent structures, between which the fluid flows in the inter-structure flow channel, are different from each other, as required by the amended claim 1.
The Office respectfully considers this argument not persuasive.  While Teraoka and Marui do not disclose the limitations as claimed, Wilson teaches that one or more vortex generator structures on a wing may be sized however may be advantageous to the designer to increase the performance and efficiency of the wing upon which they are installed ([0048], ln 1-4).  In other words, this teaching suggests that the size of individual vortex generators within a plurality of vortex generators represents a result-effective variable that is known in the art to govern, at least in part, the performance and efficiency of the wing upon which the vortex generators are installed.  Wilson further teaches that a first 
Additionally, Applicant points out that Riddell teaches in [0035-0036] that adjacent vortex generator pairs may be of different sizes (this is exhibited in Fig. 2), but alleges that because the vortex generators within the pair are of the same size, that this teaching does not have relevance to the claimed limitation.  The Examiner respectfully disagrees, pointing at that the claim limitations in claim 1 do not require that the adjacent structures must be part of a vortex generator pair.  Rather, in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (US Pat. No. 8,596,958) in view of Obrecht (US 2015/0292476 A1) and Wilson (US Pat. Pub. No. 2014/0328693 A1).
Regarding claim 1, Teraoka discloses a fluid apparatus (Fig. 1-20) comprising: a plurality of wings (blades 42) between which a fluid flows (Col. 6, ln 51-58); and a plurality of riblets (grooves 42t) that are provided on the wing surface (see triangular grooves of Fig. 9-13 and quadrangular grooves of Fig. 14-20) and are formed in a shape depressed from the wing surface (see Fig. 9-13 and Col. 10, ln 33-56).  Teraoka also teaches that a plurality of boundary layer control structures may be provided on a side of each blade to prevent the boundary layer from separating from the blade surface (Col. 12, ln 56-66).
Teraoka fails to teach that plurality of structures are formed in a shape protruding from the wing surface, characterized in that, a first cross section obtained by cutting the structure while passing 

    PNG
    media_image1.png
    478
    691
    media_image1.png
    Greyscale
Obrecht exhibits (Fig. 1-4) a wind turbine blade (22).  Obrecht teaches that a plurality of pairs of vortex generators (28) may be installed on the blades in order to delay flow separation on the blade surface ([0003]).  The vortex generator structures may be installed as triangular shapes protruding from the blade surface (see Fig. 2-4 and [0021]) in pairs (see Fig. 3-4 and [0020-0022]) with an inter-structure flow channel between each structure and an adjacent structure (for example, channel of width P, see Fig. 3).  The vortex generator structures may also be arranged in a line that is substantially perpendicular to the flow of fluid (see Fig. 1), and may be oriented such that a first cross section may be obtained by cutting the structure while passing through a top (40 and top half of 34) of the structure by a flat face 
While Obrecht exhibits a turbine blade rather than a fan blade, Obrecht teaches vortex generators intended to solve the same problem described by Teraoka (i.e. reducing boundary layer separation on a blade surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the blades of Obrecht by adding the plurality of vortex generator pair structures taught by Obrecht, such that the vortex generators protrude from the blade surface and are arranged in a line perpendicular to the flow of the fluid and with cross section as described above, in order to delay flow separation on the blade surface, as taught by Obrecht ([0003]) and suggested by Teraoka (Col. 12, ln 56-66).  
Wilson exhibits (Fig. 1-10) a plurality of wings (blades 16) of a wind turbine (10).  Wilson teaches that a plurality of pairs of vortex generators (102) may be installed on the wings in order to delay flow separation on the wing surface ([0007-0008]).  Wilson also teaches that one or more vortex generator structures on a wing may be sized however may be advantageous to the designer to increase the performance and efficiency of the wing upon which they are installed ([0048], ln 1-4).  In other words, this teaching suggests that the size of individual vortex generators within a plurality of vortex generators represents a result-effective variable that is known in the art to govern, at least in part, the performance and efficiency of the wing upon which the vortex generators are installed.  Wilson further teaches that a first portion of vortex generators on a wing may be sized to be larger (in both length and height) than an adjacent portion of vortex generators to advantageously increase the overall performance and efficiency of the wing upon which they are installed (Fig. 4 and [0048]), or that the size of individual vortex generators may be gradually decreased over the span of the wing, for example as a function of 
Wilson describes vortex generator structures intended to solve the same problem described by Teraoka (i.e. reducing/preventing boundary layer separation on a blade surface).  Therefore, based on the teachings of Wilson regarding variation in the size of adjacent vortex generators on a wing and based on the exhibited configuration of Fig. 4 and 9-10, it would have been obvious to one of ordinary skill in the art to modify the vortex generators of Teraoka as modified by Obrecht to include two adjacent vortex generator structures of varying size (and thereby exhibiting varying first cross section area), such that a first area of the first cross section of one of the two adjacent structures and a second area of the first cross section of the other of the two adjacent structures, between which the fluid flows in the inter-structure flow channel, are different from each other, as a matter of routine optimization in 
Regarding claim 2, Obrecht further teaches that an inclined angle (the complimentary angle of sweep angle A) of the side with respect to the wing surface is 10 degrees or larger and 45 degrees or smaller (see Fig. 2 and [0021]; here sweep angle A is given the range of 50 – 80 degrees, therefore the complimentary angle to A, which comprises the inclined angle of the side, must range from 10 – 40 degrees, thereby entirely contained within the claimed range).
Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (US Pat. No. 8,596,958) in view of Wilson and Lee (JP 2008008248 A).
Regarding claim 1, Teraoka discloses a fluid apparatus (Fig. 1-20) comprising: a plurality of wings (blades 42) between which a fluid flows (Col. 6, ln 51-58); and a plurality of riblets (grooves 42t) that is provided on the wing surface (see triangular grooves of Fig. 9-13 and quadrangular grooves of Fig. 14-20) and is formed in a shape depressed from the wing surface (see Fig. 9-13 and Col. 10, ln 33-56).  Teraoka also teaches that a plurality of boundary layer control structures may be provided on a side of each blade to prevent the boundary layer from separating from the blade surface (Col. 12, ln 56-66).
Teraoka fails to teach that plurality of structures are formed in a shape protruding from the wing surface, characterized in that, a first cross section obtained by cutting the structure while passing through a top of the structure by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface, the first cross section having a side that extends from a first point on the wing surface to a second point spaced apart from the wing surface and downstream with respect to the flow of the fluid from the first point, and an inter-structure flow channel that is formed between two adjacent structures among the plurality of structures, wherein a first the first cross section of one of the two adjacent structures and a second area of the first cross section of the other of the two adjacent 
Wilson exhibits (Fig. 1-10) a plurality of blades (16) of a wind turbine (10).  Wilson teaches that a plurality of pairs of vortex generators (102) may be installed on the blades in order to delay flow separation on the blade surface ([0007-0008]).  The vortex generators may be installed as fins (110) of any suitable cross-sectional shape, size, and orientation to increase overall performance and efficiency of the blade ([0039] and [0041]).  In the embodiments of Fig. 5-9, Wilson depicts vortex generator pairs aligned in a line perpendicular to the flow of the fluid (see Fig. 9) such that an inter-structure flow channel is formed between two adjacent vortex generator structures among the plurality of structures (see Fig. 9).  
Lee exhibits a gas turbine blade (Fig. 1) with a wing portion (airfoil 4) that includes an array of triangular pyramid shaped vortex generators (turbulators 38) provided on a surface (10) of the wing portion in order to generate turbulence promoting vortices (see Fig. 1 and 3-4, Col. 4, ln 18-57).  Based on this pyramid shape, it is clear that a first cross section may be obtained by cutting the triangular pyramid shaped vortex generator structure while passing through a top of the structure (such as, for example the tip of the pyramid) by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface, and that the resulting first cross section has a side (40) that extends from a point on the wing surface to a second point apart from the wing surface (tip of the pyramid) and on the downstream side with respect to the flow of the fluid from the first point (visually apparent from Fig. 3-4).
While both Wilson and Lee exhibit turbine blades rather than fan blades, Wilson and Lee both teach vortex generators intended to produce local turbulent flow on surfaces, which solve the same problem described by Teraoka (i.e. reducing/preventing boundary layer separation on a blade surface by creating vortex-induced turbulence) (see Wilson, [0008] and Lee, Col. 1, ln 8-9 and 50-52).  Therefore, it 
Wilson also teaches that one or more vortex generator structures on a wing may be sized however may be advantageous to the designer to increase the performance and efficiency of the wing upon which they are installed ([0048], ln 1-4).  In other words, this teaching suggests that the size of individual vortex generators within a plurality of vortex generators represents a result-effective variable that is known in the art to govern, at least in part, the performance and efficiency of the wing upon which the vortex generators are installed.  Wilson further teaches that a first portion of vortex generators on a wing may be sized to be larger (in both length and height) than an adjacent portion of vortex generators to advantageously increase the overall performance and efficiency of the wing upon which they are installed (Fig. 4 and [0048]), or that the size of individual vortex generators may be gradually decreased over the span of the wing, for example as a function of boundary layer height (Fig. 9, [0051] and [0053], ln 9-15).  In regards to the first teaching and example of Fig. 4, it is clear that at the boundary between the first portion and second portion of vortex generators, there exists two adjacent vortex generators, one of which, being from the first portion, is larger in size than the other, being from 
Wilson describes vortex generator structures intended to solve the same problem described by Teraoka (i.e. reducing/preventing boundary layer separation on a blade surface).  Therefore, based on the teachings of Wilson regarding variation in the size of adjacent vortex generators on a wing and based on the exhibited configuration of Fig. 4 and 9-10, it would have been obvious to one of ordinary skill in the art to modify the vortex generators of Teraoka as modified by Lee and Wilson to include two adjacent vortex generator structures of varying size (and thereby exhibiting varying first cross section area), such that a first area of the first cross section of one of the two adjacent structures and a second area of the first cross section of the other of the two adjacent structures, between which the fluid flows in the inter-structure flow channel, are different from each other, as a matter of routine optimization in pursuit of the expected effect of increased wing performance and efficiency, as described by Wilson ([0048], ln 1-4).
Regarding claim 3, Wilson further teaches that the height and length of each vortex generator fin structure may vary (such as according to the local boundary layer thickness (see Fig. 7-10 and [0051])) in order to improve performance and efficiency of the blade ([0048], ln 1-5).  Specifically, Wilson teaches that the length of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the length of a second portion of vortex generator fins (see Fig. 7 and [0048]), and that the height of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the height of a second portion of vortex generator fins (see Fig. 8 and [0048]).  It would have been obvious to one of ordinary skill in the art to vary the height and length of the vortex generators of the proposed combination, such as for example according to local boundary layer thickness, in order to improve performance and efficiency of the blade, as described by Wilson ([0048], ln 1-5).  Further, it is clear that, by varying the height and length of the vortex generators as taught by Wilson, at least one pair of adjacent vortex generators may be found that include a vortex generator that is greater in length and height than the other vortex generator structure in the pair.  By virtue of this difference in size, the proposed combination satisfies the limitation that a second cross section obtained by cutting the vortex generator pair structure while passing through a top of the structure by a flat face perpendicular to the flow of the fluid is a polygon (triangle, see Lee Fig. 3-4), wherein each said polygon of the two adjacent structures has the same number of sides and are different in size from each other (here, the discussed pair of vortex generators differ in height and therefore have cross-sectional shapes but different size).  
Regarding claim 4, the proposed combination exhibits that the vortex generator structures in each pair are formed in a triangular pyramid shape (see in re Lee).  By virtue of the triangular pyramid vortex generator shape taken from Lee, the proposed combination also exhibits that the first cross section includes a triangle having a base that shares a first point at one end (along edge 29) and extends downstream to a third point (bottom point of edge 44) at an other end that is on the wing surface (visually apparent from Fig. 3-4 of Lee), and that an inclined angle of the side with respect to the wing 
Regarding claim 5, the proposed combination further exhibits that the second cross section includes triangles that have a height ratio of 0.1 or larger and 0.6 or smaller and are different from each other, since Wilson teaches that one of the vortex generators may be 1.5 to 3.5 times the height of the other adjacent vortex generator.  Expressed as a ratio comparing the heights of the two vortex generators, Wilson teaches a height ratio of 0.28 to 0.66.  This range includes values within the claimed range, and therefore anticipates the claimed range.  
Regarding claim 6, Wilson teaches that the size of the vortex generators may be varied in order to improve performance and efficiency of the blade ([0048, ln 10-5).  When varying the size of the triangular pyramid vortex generators, as described above (in re claim 3), it would be obvious to one of ordinary skill in the art to vary the width of the triangular vortex generators alongside and in proportion to the variations in length and height discussed above (see in re claim 3) in order to preserve the proportions of the pyramid shape taught by Lee.  By varying the width of the triangular pyramid vortex generators within the same proportional ranges taught by Wilson for height and length, it is clear that for a pair of adjacent vortex generators, the width of one may be 1.5 to 3.5 times the width of the other, or expressed differently, the vortex generators may have a width ratio of 0.28 to 0.66.  Since the width of each triangular pyramid vortex generator corresponds to the length of the base of the triangle that forms its second cross section, it is clear that the proposed combination, as modified herein, exhibits that the second cross section includes triangles that have a base length ratio of 0.28 or larger and 0.66 
Regarding claim 7, Teraoka further discloses that a third cross section obtained by cutting the riblet by a flat face perpendicular to the flow of the fluid has a triangular groove cross section (visually apparent in the embodiment of Fig. 9-12, which may be modified as described above)(see also Col. 10, ln 33-56).
Regarding claim 8, Teraoka further discloses that a third cross section obtained by cutting the riblet by a flat face perpendicular to the flow of the fluid has a quadrangular groove cross section (visually apparent in the embodiment of Fig. 14-16, which may alternatively be modified as described above)(see also Col. 12, ln 37-40).
Claim(s) 1, 3, and 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (US Pat. No. 8,596,958) in view of Wilson and Riddell (US Pat. Pub. No. 2014/0328692 A1).
Regarding claim 1, Teraoka discloses a fluid apparatus (Fig. 1-20) comprising: a plurality of wings (blades 42) between which a fluid flows (Col. 6, ln 51-58); and a plurality of riblets (grooves 42t) that is provided on the wing surface (see triangular grooves of Fig. 9-13 and quadrangular grooves of Fig. 14-20) and is formed in a shape depressed from the wing surface (see Fig. 9-13 and Col. 10, ln 33-56).  Teraoka also teaches that a plurality of boundary layer control structures may be provided on a side of each blade to prevent the boundary layer from separating from the blade surface (Col. 12, ln 56-66).
Teraoka fails to teach that plurality of structures are formed in a shape protruding from the wing surface, characterized in that, a first cross section obtained by cutting the structure while passing through a top of the structure by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface, the first cross section having a side that extends from a first point on the wing surface to a second point spaced apart from the wing surface and downstream with respect to the flow of the fluid from the first point, and an inter-structure flow channel that is formed between two 
Wilson exhibits (Fig. 1-10) a plurality of blades (16) of a wind turbine (10).  Wilson teaches that a plurality of pairs of vortex generators (102) may be installed on the blades in order to delay flow separation on the blade surface ([0007-0008]).  The vortex generators may be installed as fins (110) of any suitable cross-sectional shape, size, and orientation to increase overall performance and efficiency of the blade ([0039] and [0041]).  In the embodiments of Fig. 5-9, Wilson depicts vortex generator pairs aligned in a line perpendicular to the flow of the fluid (see Fig. 9) such that an inter-structure flow channel is formed between two adjacent vortex generator structures among the plurality of structures (see Fig. 9).  

    PNG
    media_image2.png
    602
    1057
    media_image2.png
    Greyscale
Riddell exhibits (Fig. 1-2) a wind turbine blade with vortex generators (102) provided on any surface of the blades (see Fig. 2-7 and [0036-0038]) in order to reduce flow separation ([0003]).  Riddell teaches that each vortex generator structure may include a protrusion (or fin) portion (108) that may be 
While both Wilson and Riddell exhibit turbine blades rather than fan blades, Wilson and Riddell both teach vortex generators intended to solve the same problem described by Teraoka (i.e. reducing/preventing boundary layer separation on a blade surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the blades of Wilson by adding a plurality of vortex generator pairs that protrude from the blade surface as fins and are arranged in a line perpendicular to the flow of the fluid, as taught by Wilson, in order to delay flow separation on the blade surface, as described by Wilson ([0007-0008]) and suggested by Teraoka (Col. 12, ln 56-66).  It would further have been obvious to one of ordinary skill in the art to install vortex generator fins that are shaped as frustum, as taught by Riddell, since these types of vortex generator fins are commonly known in the art and it is known that vortex generator fins may be installed with any suitable cross-sectional shape, size, and orientation for increasing the overall performance and efficiency of the blade (Wilson, [0039] and [0041]).   
Wilson also teaches that one or more vortex generator structures on a wing may be sized however may be advantageous to the designer to increase the performance and efficiency of the wing upon which they are installed ([0048], ln 1-4).  In other words, this teaching suggests that the size of individual vortex generators within a plurality of vortex generators represents a result-effective variable that is known in the art to govern, at least in part, the performance and efficiency of the wing upon 
Wilson describes vortex generator structures intended to solve the same problem described by Teraoka (i.e. reducing/preventing boundary layer separation on a blade surface).  Therefore, based on the teachings of Wilson regarding variation in the size of adjacent vortex generators on a wing and based on the exhibited configuration of Fig. 4 and 9-10, it would have been obvious to one of ordinary 
Regarding claim 3, Wilson further teaches that the height and length of each vortex generator fin structure may vary (such as according to the local boundary layer thickness (see Fig. 7-10 and [0051])) in order to improve performance and efficiency of the blade ([0048], ln 1-5).  Specifically, Wilson teaches that the length of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the length of a second portion of vortex generators (see Fig. 7 and [0048]), and that the height of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the height of a second portion of vortex generators (see Fig. 8 and [0048]).  It would have been obvious to one of ordinary skill in the art to vary the height and length of the vortex generators of the proposed combination, such as for example according to local boundary layer thickness, in order to improve performance and efficiency of the blade, as described by Wilson ([0048], ln 1-5).  Further, it is clear that, by varying the height and length of the vortex generators as taught by Wilson, at least one pair of adjacent vortex generators may be found that include a vortex generator fin that is greater in length and height than the other vortex generator fin structure in the pair.  By virtue of this difference in size, the proposed combination satisfies the limitation that a second cross section obtained by cutting the vortex generator pair structure while passing through a top of the structure by a flat face perpendicular to the flow of the fluid is a polygon (triangle, see Lee Fig. 3-4), wherein each said polygon of the two adjacent structures has the 
Regarding claim 9, the proposed combination exhibits that the vortex generator fin structures in each pair are formed in a frustum shape (see in re Riddell).  By virtue of the frustum vortex generator fin shape taken from Riddell the proposed combination also exhibits that the first cross section includes a quadrangle (trapezoid created by the first cross section, see annotated figure above) having a base that shares a first point at one end and extends downstream to a third point at an other end that is on the wing surface (visually apparent from first cross section line in annotated figure above), and that an inclined angle of the side with respect to the wing surface is an angle formed by the base and the side (visually apparent from the annotated figure above).  The proposed combination also exhibits that the second cross section of each of the two adjacent structures includes two quadrangles that are different in size from each other, since the frustum vortex generators may have different heights, as taught by Wilson (in re claim 3), therefore the quadrangles produced by the second cross section would also have different heights.
Regarding claim 10, the proposed combination further exhibits that the second cross section includes quadrangles that have a height ratio of 0.1 or larger and 0.6 or smaller and are different from each other, since Wilson teaches that one of the vortex generators may be 1.5 to 3.5 times the height of the other adjacent vortex generator.  Expressed as a ratio comparing the heights of the two vortex generators, Wilson teaches a height ratio of 0.28 to 0.66.  This range includes values within the claimed range, and therefore anticipates the claimed range.  
Regarding claim 11, Wilson teaches that the size of the vortex generators may be varied in order to improve performance and efficiency of the blade ([0048, ln 10-5).  When varying the size of the frustum vortex generators, as described above (in re claim 3), it would be obvious to one of ordinary skill in the art to vary the width of the frustum vortex generators alongside and in proportion to the .   

Allowable Subject Matter
Claim(s) 12-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the limitation “the second cross section obtained by cutting the structure while passing through the top of the structure by the flat face perpendicular to the flow of the fluid is an asymmetric polygon” in lines 2-4, along with surrounding limitations including those of claim 1 upon which claim 12 is dependent, is not taught or suggested in the prior art, and therefore renders the invention distinct over the prior art.  Specifically, to the Examiner’s best knowledge, the fact that the second cross section of the structure is an asymmetric shape is not disclosed by any of the cited references or other references within the prior art, and no motivation is suggested in the art for modifying any of the cited references to exhibit the claimed limitation.  Claims 13-16
Additionally, regarding claim 13, the limitation “the second cross section of each of the two adjacent structures includes a triangle whose lengths of two inclined sides extending from both end points of the base are different from each other” in lines 9-11, along with surrounding limitations including those of claims 1 and 12 upon which claim 13 is dependent, is not taught or suggested in the prior art, and therefore renders the invention distinct over the prior art.  Specifically, to the Examiner’s best knowledge, the fact that the second cross section of the structure contains a triangle is not new within the art, however a second cross section which is a triangle whose lengths of two inclined sides extending from both end points of the base are different from each other is not disclosed by any of the cited references or other references within the prior art, and no motivation is suggested in the art for modifying any of the cited references to exhibit the claimed limitation.  Claim 14 is also rendered distinct over the prior art due to its dependence upon claim 13.
Additionally, regarding claim 15, the limitation “the second cross section of each of the two adjacent structures includes a quadrangle whose lengths of two opposite sides extending from both end points of the base are different from each other” in lines 9-11, along with surrounding limitations including those of claims 1 and 12 upon which claim 13 is dependent, is not taught or suggested in the prior art, and therefore renders the invention distinct over the prior art.  Specifically, to the Examiner’s best knowledge, the fact that the second cross section of the structure contains a quadrangle is not new within the art, however a second cross section which is a quadrangle whose lengths of two opposite sides extending from both end points of the base are different from each other is not disclosed by any of the cited references or other references within the prior art, and no motivation is suggested in the art for modifying any of the cited references to exhibit the claimed limitation.  Claim 16 is also rendered distinct over the prior art due to its dependence upon claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ERIC A LANGE/Examiner, Art Unit 3745               


/Christopher Verdier/Primary Examiner, Art Unit 3745